 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association Local 1410(Longshore Division) and E. Harris Mercer andMobile Steamship Association, Inc., Party to theContract. Cases 15-CC-623 and 15-CE-8March 17, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn September 23, 1977, Administrative Law JudgeArthur Leff issued the attached Decision in thisproceeding. Thereafter, Respondent, Party to theContract, General Counsel, and Charging Party filedexceptions and supporting briefs. Respondent andParty to the Contract also filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, InternationalLongshoremen's Association, Local 1410 (LongshoreDivision), Mobile, Alabama, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon chargesfiled by Edward Mercer, individually and as port director,I The 10(1) proceeding before the distnrict court, docketed as Civil ActionNo. 75-507-H, is entitled "Fallon W. Bentz v. International Longshore-men's Association, Local 1410."2 The stipulated record in this case also incorporates by reference thetranscript of proceedings and some of the exhibits in the 10(l) injunctionproceeding in General Longshore Workers, ILA Locals 1418 and 1419,Panama City Port Authority, in Case 15-CC-623 on April2, 1975 (amended on October 9, 1975), and in Case 15-CE-8 on April 9, 1975, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Directorfor Region 15, issued a consolidated complaint, datedOctober 24, 1975, against International Longshoremen'sAssociation, Local 1410 (Longshore Division), hereincalled Respondent, alleging that Respondent had engagedin unfair labor practices affecting commerce within themeaning of Sections 8(e), 8(b)(4)(ii)(A) and (B), and 2(6)and (7) of the Act, by conduct hereinafter specified. MobileSteamship Association, Inc., herein called the Associationor MSSA, was named in the complaint as a Party to theContract containing the provision therein alleged to beviolative of Section 8(e). Respondent in its answer deniedthat it engaged in the alleged unfair labor practices.Following the issuance of the complaint, the ActingRegional Director, pursuant to Section 10(l) of the Act,filed a petition with the United States District Court for theSouthern District of Alabama, Southern Division, forappropriate injunctive relief pending the final adjudicationby the Board of the consolidated complaint's unfair laborpractice allegations.' A hearing was conducted in the 10(1)injunction proceeding before the Honorable W. B. Hand,United States District Judge, at Mobile, Alabama, onFebruary 23, 1976.On January 25, 1977, the General Counsel, Respondent,the Charging Party, and the Party to the Contract, enteredinto a stipulation wherein they waived a hearing before anAdministrative Law Judge and agreed to submit the above-entitled matter for decision by an Administrative LawJudge based on a record consisting of the pleadings in thisproceeding, the facts set out in the stipulation, and thetranscripts and all exhibits in the district court 10(1)proceedings in Civil Action No. 75-507-H before JudgeHand.2Thereafter, I was duly designated as the Adminis-trative Law Judge to make and issue an initial Decisioncontaining findings of fact, conclusions of law, and arecommended Order on the stipulated record. Briefs werefiled with me by the General Counsel, Respondent,Charging Party, and MSSA.Upon the stipulated record in this case, and afterconsideration of the briefs filed with me, I make thefollowing:Cases 15-CC-624 and 15-CE-7 (herein referred to as the New Orleanscase). The 10(l) proceeding in the New Orleans case was conducted onNovember 6 and 13, 1975, and on Apnl 28, 1976, before Judge R. BlakeWest in the United States District Court for the Eastern Distnct ofLouisiana (Bentz v. General Longshore Workers. ILA Local No. 1418, etc.,Civil Action No. 75-3223).235 NLRB No. 32172 INTERNATIONAL LONGSHOREMEN'S, LOCAL 1410FINDINGS OF FACT31. JURISDICTIONNo issue of commerce is presented. The stipulated factsshow that Mobile Steamship Association, Inc., its employ-er-members, Panama City Port Authority, and the threestevedoring companies at Panama City -to be identifiedbelow -each performs services in connection with thetransportation of goods in interstate and foreign commerceand derives therefrom annual gross revenues in excess of$50,000. It is stipulated, and I find, that they are eachengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDInternational Longshoremen's Association Local 1410(Longshore Division), Respondent herein, and AmericanLongshoremen's Association, Local 1482 (herein calledA.L.A.), are labor organizations within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Introduction: The Basic Facts on Which theComplaint's Allegations Rest and the IssuesPresentedRespondent, a local of the International Longshoremen'sAssociation (herein called ILA), represents longshoremenin the Port of Mobile and environs.Mobile Steamship Association is a nonprofit Alabamacorporation composed of employers performing shipping,stevedoring, and related services in and around the Port ofMobile -among them, Combi Lines, Delta SteamshipLines, Lykes Brothers Steamship Company, and CentralGulf Steamship Co. MSSA represents its members in thenegotiation, administration, and enforcement of collective-bargaining agreements with various labor organizations,including Respondent, that represent employees of itsemployer-members.The latest collective-bargaining contract between Re-spondent and MSSA, herein referred to as the MSSA-ILAcontract, was executed on or about October 1, 1974, for a3-year term expiring September 30, 1977. The contract, asstated in its preamble, "governs the payment of wages,working conditions and other related matters in connectionwith longshore work performed at the Port of Mobile." Theboundaries of the Port of Mobile are defined as extending"from the point where the L & N Bridge crosses the Mobile3 The findings and conclusions in this case track with relatively minorvariations those made in my Decision in the companion New Orleans case(Cases 15-CC-624 and 15-CE-7). The issues involved in this case and in theNew Orleans case are the same, and the record made in each of these casesis substantially the same, even though different contracts, different respon-dents, different parties to the contract, separate complaints are involved,separate 10(1) injunction proceedings were conducted in different districtcourts, and the respective cases were submitted to me for initial decisionpursuant to separate stipulations. On October 23, 1975. shortly after thecomplaints were issued, the Regional Director issued an order consolidatingthe instant (Mobile) case and the New Orleans case for the purposes ofhearing and decision. However, the two cases, as noted above, werethereafter procedurally handled as separate cases. For that reason, andand Tensaw River at the Reserve Fleet, to the Gulf ofMexico."The MSSA-ILA contract contains, inter alia, the follow-ing provision (rules 41 and 42, sec. J), with the legality ofwhich this case is centrally concerned:(J) Lighter Royalty1. On LASH and/or SEABEE lighters into or fromwhich cargo has been loaded or discharged in UnitedStates ports by other than ILA labor and after whichsaid lighters are loaded or discharged to or from theLASH system ship and/or SEABEE type ship by ILAlongshore labor within the Port Limits herein defined,the employer shall pay to the Administrator of theM.S.S.A.-I.L.A. Pension, Welfare, Vacation and Holi-day Funds the sum of One Dollar ($1.00) per long tonof cargo which was loaded or discharged into or out ofsaid lighters by non-ILA labor, subject to the followingconditions:a. No royalty payments shall be made onany such cargo if it was rehandled by ILAlongshore labor at the request of the employerbefore putting it aboard ship;b. No royalty payments shall be paid on anylighters that have been loaded with cargo notsubject to load or count, such as dry bulkfertilizers, grain, bulk lube oil, bulk chemicals, etcetera.Any such royalty monies actually paid to the Adminis-trator of said Funds on or after the effective date of thiscontract (whether or not previously accrued) shall bedivided as provided in accord with Rule No. 40-Ahereof entitled "Royalties".2. For each dollar paid by the employer to theM.S.S.A.-I.L.A. Pension Fund in accord with Section(I) above, the employer shall pay an equal amount tothe Association for deposit in a "Guaranteed AnnualIncome" Escrow Account which shall be used by theAssociation in accord with and solely for the purposesset out in Rule 43 -Guaranteed Annual Income.The stipulation of the parties recites, and it is found, thatsince on or about October 1, 1975, and at all times materialherein until enjoined by U.S. District Judge Hand, Respon-dent and MSSA, as well as certain of MSSA's employer-members, have given full force and effect to their aforesaidagreement. The stipulation further recites that until Marchbecause I then believed for the reasons stated that it would be lesscumbersome to have separate decisions in the two cases, I proposed severingthe two cases, and, having received no objection from any of the parties, didso by order dated March 2, 1977. Now, after considering the briefs of theparties that were subsequently received and studying the records in the twocases, I believe that decision in both mightjust as well have been rendered ina single document even though some separate findings and separate ordersare required. However, I do not think anything in particular is to be gainedby altenng my severance ruling now. If both cases are considered together,as I presume they will be, it should not add to the decisional burden of theBoard. The Board can, of course, issue a consolidated decision in the twocases if it deems this preferable.173 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11, 1976, the royalty payments amounting to $2 per longton of cargo have been paid to the administrator of theMSSA-ILA pension, welfare, vacation, and holiday fundsand the guaranteed annual income escrow account, asprovided for in the contract clause.4The record shows that between October 1, 1974, andFebruary 19, 1976 (the last day for which figures wereavailable when the 10(1) injunction hearing was conduct-ed), royalties pursuant to the aforesaid contractual provi-sion were paid on approximately 36,000 tons ofLash/Seabee cargo loaded or discharged fromLash/Seabee mother vessels in Mobile that were trans-ferred to or from other ports via Lash/Seabee lighters. Noroyalties were paid on approximately 10,000 additionaltons of Lash/Seabee cargo in the same category that weretransferred to or from ports employing ILA labor. Over 90percent of the Lash/Seabee lighter tonnage on whichroyalties were paid at Mobile during that period, consistedof cargo that had been loaded aboard lighters in PanamaCity and towed to Mobile for loading aboard mothervessels.As noted above, the charge initiating this proceeding wasfiled by the port director of the Panama City PortAuthority. The Authority, a creature of the Floridalegislature, has been actively engaged since 1966 in provid-ing dockage, wharfage, storage, and cargo-handling ser-vices and facilities at Panama City, Florida, a deep-seaport. Great Southern Paper Company, which operates apaper mill located in Cedar Springs, Georgia, is the largestuser of the Port Authority's facility, supplying 50 percent ofthe total cargo shipped from that facility. There is oneother deep-sea shipping facility at Panama City besides thePort Authority's. That facility is privately owned andoperated by International Paper Company.The work of loading and discharging all seagoing vessels,seagoing barges, Lash lighters, and Seabee lighters at thePort of Panama City has at all times material herein beenperformed by the longshore employees of three stevedoringcompanies: Pate Stevedoring Company, Pensacola Steve-doring Company, and Ryan-Walsh Stevedoring Company.The International Longshoremen's Association, Respon-dent's parent body, does not have a Panama City local.The employees of Pate, Pensacola, and Ryan-Walsh arerepresented by another labor organization, AmericanLongshoremen's Association, Local 482. A.L.A.'s collec-tive-bargaining contract with the three stevedoring compa-nies has the same wage and fringe benefit provisions asthose contained in the MSSA-ILA contract, except that,unlike the MSSA-ILA contract, it makes no provision for aguaranteed annual income.5The complaint alleges in substance that by maintainingand giving effect to the lighter royalty clause, quotedabove, since on or about October 1, 1974, Respondent hasviolated Sections 8(e) and 8(b)(4)(ii)(A) of the Act, and hasalso, in violation of Section 8(b)(4)(ii)(B), restrained andcoerced MSSA, its employer-members, and shippers suchas Great Southern, with an object of forcing and requiring4 On March 11, 1976, U.S. District Judge Hand ordered that the fundscollected as royalties be paid into the registry of the court pendingresolution of this proceeding by the Board.5 The Panama City stevedoring companies are required under theirthem to cease doing business with the Panama City PortAuthority and/or the Panama City stevedoring companiesnamed above.Respondent and MSSA joined forces in defending thechallenged lighter royalty clause from the attack leveledagainst it in the complaint. They take issue with thecomplaint's allegations that that provision is directed at anunlawful secondary objective and has a cease-doing-busi-ness purpose or effect. It is their position, in brief, that theprovision in question has a legitimate primary objective. Itwas agreed upon, they assert, as a quid pro quo for ILAnoninterference with the technologically innovativeLash/Seabee system of cargo handling, and its intent wasnot to expand ILA jurisdiction, but only to alleviate theinjurious effects on unit employees and their benefit fundsof the erosion in work opportunities flowing from thatinnovative technique of cargo handling.The basic facts on which the General Counsel relies tosupport the unfair labor practice allegations of his com-plaint have been set out above. I now turn to a review ofthe other record evidence that is relevant to a considerationof Respondent's defenses.B. Historical Background of the Lighter RoyaltyClauseThe historical method of loading ships, and essentiallythe only one in use at the Port of Mobile and elsewhereuntil the 1950's, is what is known as "break bulk." Underthis method, cargo is transported by rail, truck, or barge tothe terminals or piers at the vessel's port of embarkation.There the cargo is palletized, banded, and otherwiseprepared by longshore personnel for loading, and is thenplaced by the longshoremen into the holds of the ship,piece by piece. The loading and discharging of a conven-tional cargo-carrying vessel under the break bulk methodconsumes numerous days.During the late 1950's and the 1960's, the carriersincreasingly relied on the technologically advanced "con-tainerization" method of cargo handling. Under thismethod, cargo is placed at waterway terminals or inlandfacilities into large, sealed, rectangular containers. Thesealed containers, after being transported to the pier wherethe ship is docked, are loaded in that form onto the vessel,are similarly offloaded at the port to which the vessel sails,and remain with their cargo intact until they reach theirconsignees. Containerization eliminates the pier side prepa-ration of cargo and much of the handling time required forthe loading and offloading of cargo. Containerization hasreduced substantially the work available for longshoremenat the piers. In order to compensate the Mobile longshoreemployees at least in part for such lost work opportunities,the MSSA-ILA contracts since at least 1968 have includeda provision for the payment by MSSA employers into theMSSA-ILA benefit funds of specified royalties on contain-ers loaded on or discharged from vessels at the Port ofMobile that have not been stuffed or are not to be strippedcontract with A.L.A. to put into effect any increase in the pattern of wagesor in employer contributions to pension, welfare, and vacation funds thatresult from negotiations in the longshore industry conducted at other majorGulf ports.174 INTERNATIONAL LONGSHOREMEN'S, LOCAL 1410by ILA labor. A similar provision, apparently, is alsocontained in contracts of other ILA-represented units.6That royalty under the contract provision is assessable onlyonce in the continental United States -at the port wherethe container is first handled by ILA labor.7A more recent technological advance in the shippingindustry has been the development of the Lash/Seabeesystem of cargo transportation. Lash and Seabee vesselsare huge "motherships," each capable of transporting inexcess of 33,000 tons of cargo. The motherships arespecially designed to carry barges (lighters) filled withcargo.8The Lash/Seabee lighters were characterized byone witness as "containers that float." Under theLash/Seabee method of shipping, cargo is loaded atoceanic ports or inland waterway terminals into Lash orSeabee lighters, each of which is capable of handling from400 to 800 tons of cargo. The lighters are then towed to andassembled at the seaport at which the mothership calls,where they are lifted or hauled aboard the mothership withtheir cargo intact. The mothership then sails to thedestination port where the lighters are offloaded andmoved by tug to their ultimate destination.Lash and Seabee ships can be loaded and discharged in asmall fraction of the time required for a conventionalvessel, and with the use of far less longshore manpower.Moreover, the preparation of cargo and the loading oflighters at points often far removed from the port-of-call ofthe mothership eliminates the necessity for expensive andtime-consuming calls at less productive ports. All of thisvastly reduces turnover time, increases the number ofocean voyages the Lash or Seabee vessels can make, andenables a single Lash or Seabee vessel to move five timesmore cargo tonnage in the course of a year than aconventional vessel can. The use of the Lash/Seabeesystem effects great economics for the shipping carrier andhas resulted in substantial savings to carriers' -and, inturn, to shippers. But, like containerization -only more so-it cuts down the man-hour requirements for, andearnings of, longshoremen at ports such as Mobile. As aresult of the growing use of the Lash/Seabee shippingsystem, the longshore work force in the Port of Mobile hasdropped since 1969, although the tonnage of cargo passingthrough that port has increased.The Lash/Seabee royalty clause in the MSSA-ILAcontract can be traced to the events that followed thearrival of the first Lash vessel, the Acadia Forest, at the Portof New Orleans in 1969. The arrival of the Acadia Forestwas met by a refusal of the ILA longshoremen at NewOrleans to load the vessel, the ILA locals at that portasserting that their existing labor contract with the NewOrleans Steamship Association did not cover the work ofloading lighters aboard a ship.9The dispute was eventuallysettled by an agreement executed in late 1969 by thestevedore subsidiary of the Lash carrier and the New6 See International Longshoremen's Association, AFL-CIO, 221 NLRB956, 960 (1975), where reference is made to a similar royalty provision in thecontract covering ILA-represented employees at the Port of New York.That provision was not challenged as an alleged unfair labor practice in thecited case.I The container royalty in the MSSA-ILA contract is not alleged as anunfair labor practice in this case.Orleans ILA locals. The agreement provided in substancethat, in consideration of the locals' withdrawal of theiropposition to the loading of the Acadia Forest, thestevedoring company would employ a double-sized long-shore gang to load the ship and would also pay into a trustfund to be established for the benefit of the ILA-represent-ed employees at New Orleans a royalty of $1 per long tonof cargo that had been loaded on the lighters by non-ILAlabor. The Acadia Forest agreement is the genesis of thelighter royalty clause that later was written into the MSSA-ILA contract, as well as into other contracts covering ILA-represented bargaining units.The lighter royalty clause herein involved first appeared,substantially in its present form, in the MSSA-ILA 1971-74contract. As appears from the clause, quoted above, itprovides for a $2 lighter royalty. Of that amount, $1 is paidinto the MSSA-ILA employee benefit funds. The otherdollar goes into the guaranteed annual income escrowaccount. That account funds a guaranteed annual incomeplan that was first established under the 1971-74 contract.The stated purpose of the plan is "to provide compensation[to longshoremen] -for loss of work opportunities due toautomation and/or technological change." The agreementnegotiated in 1971 also added a provision to the containerroyalty clause, to which reference was made above,requiring that for each dollar paid into the MSSA-ILAemployee benefit funds, an equal amount be paid into theguaranteed annual income escrow account.Isom Clemon, president of Respondent, and also a vicepresident of ILA, in an affidavit admitted into the record inlieu of his testimony, stated the Union's reasons for seekingthe royalty clause as follows:[TJhe Union has consistently maintained that with theadvent of automation, the employees should be entitledto additional income generated by the concept whichbrought about their loss of work opportunities....Also of major concern was the fact that automationwould have a tremendous impact upon the pension,welfare and vacation plans [which] are funded byemployer contributions based on man-hoursworked.... In reducing the number of man-hoursworked, unitized cargo handling seriously jeopardizedthe solvency of the plans and their ability to meet theirobligations in the future. .... Because of this necessaryloss of work opportunities and because of the resultingimpact upon the funds of the Pension, Welfare andVacation Plans ...it was felt that a royalty paymentgenerated by the mechanization process itself was onlyfair.8 From 70 to 83 lighters can be stored in the hatches of a single Lashvessel. Seabee motherships are larger than Lash vessels, but do not carryquite as many lighters because they are designed also to carry containercargo.9 See New Orleans Steamship Association v. General Longshore Workers,I.LA. Local Union #1418, 423 F.2d 38 (C.A. 5, 1970).175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time the Lash/Seabee royalty clause was firstnegotiated, Panama City was a small break bulk porthandling primarily conventional ships.'( It did not enterinto Lash/Seabee-related operations until late 1972. Thereis no evidence that any cargo emanating from the Port ofPanama City had prior to that time been moved throughthe Port of Mobile. As appears from Clemon's affidavit,during the discussions with MSSA leading to the lighterroyalty clause "the Port of Panama City just was notconsidered."Clemons in his affidavit makes no attempt to explainwhy the lighter royalty requirement in the MSSA-ILAcontract was made applicable only to lighter cargo that isloaded or unloaded at other ports by "other than ILAlabor." The only thing in the record bearing on that subjectis the following testimony of Alfred Chittenden, a vicepresident of the ILA, during his cross-examination by theGeneral Counsel at the hearing in the New Orleans case:Q. (by Mr. Koretsky) ...According to the termsof the lighter royalty, is it not the case that if a lighter isloaded in an ILA Port, such as St. Louis or Memphis orHouston or Port St. Joe or Panama City or Mobile, andis transported to New Orleans via the river, or intra-coastal system, that there is no royalty payment on thatcargo?A. That is true, because we don't want to put thedouble penalty on employers where they are loadedwith ILA labor and come down there to put the secondpenalty.Q. You would not want to penalize the other Portsbecause they have ILA labor?A. Because they already paid the money, plus theyalso have royalties in their Ports too, you know, if it isreversed, and also because of the monies made thatgoes into their particular hospitalization and pensionfunds.Q. Meaning that they are making contributionsinto the ILA pension fund in most Ports?A. In their Ports, not in our Port, but in theirs.Q. And they are employing ILA labor in thoseother Ports?A. Yes, sir.Q. And for that reason there is no penalty whenthat cargo gets to New Orleans?A. The second penalty, that is right.Q. The penalty is that they had the ILA in the firstplace, you meant the fact that they employ and payfringe benefits, contributions into the ILA fund?A. The overall picture, yes, and the vessels are thenbeing loaded in that particular Port and not outside of ourwork by taking our work .... [Emphasis supplied.]'0 It is not disputed that the longshore work involved in loading Lashand Seabee lighters is the same as that involved in loading a conventionalvessel.HL Chittenden testified in the New Orleans case that, besides PanamaCity, the only non-ILA ports in the Gulf area are at Long Beach, Florida;Natchez, Mississippi; Vicksburg. Mississippi; and Greenville, Mississippi,plus a few little river ports at which lighters have been loaded since theadvent of Lash/Seabee shipping. According to his testimony, the longshoreemployees at these ports are paid wages far below the ILA scale and receiveC. The Record Evidence Relating to the Effects ofthe Lighter Royalty ClauseThe evidence in this record relating to the effects of thechallenged lighter royalty clause is confined to the PanamaCity situation. No specific evidence was developed to showwhat actual impact, if any, the $2-per-ton royalty require-ment has had on business relationships at non-ILA portsother than Panama City. "At Panama City, the lighter royalty clause has not, todate, had any actual disruptive effect on the amount ofshipping done from that port. E. Harris Mercer, director ofthe Panama City Port Authority, acknowledged in histestimony that no shipper to his knowledge has quit orthreatened to quit the Port of Panama City because of thelighter royalty. He added, however, that "there has alwaysbeen the fear that a change of rail rates or a furtherincrease in the royalties could put us at such a competitivedisadvantage that they would have no choice." F. ReedSmith, Great Southern's transportation manager, concededthat because of favorable rail rates from Great Southern'splant at Cedar Springs, Georgia, to Panama City, the Portof Panama City is now the most economical port availableto Great Southern for the shipment of its export cargo,even with the $2 royalty figured into the cost of shipment.His objection to the royalty, he testified, is that GreatSouthern gets nothing in return for it, and Great Southern'scost of shipping through Panama City would be even moreeconomical without the royalty.Under the contractual provision, the obligation to paythe royalty is imposed, not on the shippers, but on theemployer of the ILA longshore workers who load ordischarge the lighters on or from the motherships at thePort of New Orleans.t2Presumably, the royalty is invari-ably passed from the stevedore to the carrier. The onlymatter in dispute relates to whether the royalty in practiceis absorbed by the carrier or is passed on to the shippers.As to this, the record shows the following:Three steamship companies have been involved inLash/Seabee shipments of lighter cargo emanating fromPanama City -Central Gulf (Forrest Lines), Waterman,and Lykes. With respect to Central Gulf (Forrest Lines),there is evidence in the record showing that tariffs filed bythat carrier with the Maritime Commission make nomention of any surcharge to cover royalties onLash/Seabee shipments from Panama City. Evidence inthe record also shows that Waterman's published tariffscontain no surcharge for Panama City because of thelighter royalty applicable to that port.'3With respect toLykes, Great Southern's principal shipping carrier ofLash/Seabee cargo, the record does show, however, thatLykes in practice does pass on through its shipping ratesthe cost to it of Lash/Seabee lighter royalties. Tariffs filedno fringe benefits. Chittenden's testimony also indicates that Panama City isthe only non-ILA port in the Gulf area at which longshoremen areorganized into a union.12 Chittenden testified that when Respondents first negotiated the lighterroyalty clause with MSSA it was on the "assumption" that the steamshipcompanies would themselves pay the cost of the royalties.13 It appears, however, that Waterman has had only one Lash/Seabeeshipment involving Panama City.176 INTERNATIONAL LONGSHOREMEN'S, LOCAL 1410by Lykes with the Maritime Commission during 1974expressly provided for the addition of a $2-a-ton "arbi-trary" to be added to the published shipping rates forpaperboard shipped from Panama City by barge forloading aboard a mothership. Revised tariffs filed with theMaritime Commission in early 1975, and still current at thetime of the hearing, make no mention of any such"arbitrary." However, other documentary evidence in therecord leaves no doubt that a similar surcharge wasincluded as a built-in item in Lykes' published shippingrates. This was confirmed by Stanley LeBlanc, the Lykes'official who negotiated the shipping rates applicable toGreat Southern's export cargo, as reflected in the 1975Lykes' tariffs. LeBlanc conceded that, in fixing these rates,the royalty was considered as a cost item. "There is aroyalty that exists," he testified, "and therefore it is aburden on the transaction." 14D. Analysis and Concluding FindingsI. The 8(e) allegationSection 8(e) of the Act15 was enacted to prohibit labororganizations from accomplishing by agreement what theycould not legally accomplish by strike action or otherinducements or coercion -a prohibited secondary boy-cott. The Supreme Court has made it clear that Section 8(e)is not to be literally read in determining whether itsprovisions have been violated.6sA contractual provisionalleged to be unlawful under that section must be judgedby the standards that would be applicable in an 8(b)(4)(B)case in which the proscribed means has been proved. To beunlawful, it must be of a secondary, as distinguished from aprimary, nature, as well as meet the "cease-doing-business"test. Conduct (or an agreement) aimed in part at anunlawful secondary objective does not escape the statutoryinterdiction simply because it may also serve a primarypurpose. Under the standard enunciated by the SupremeCourt in National Woodwork Manufacturers v, N.L.R.B.,supra, 644, 645, determination of whether a contractprovision has a primary or secondary aim turns on whetherit "is addressed to the labor relations of the employer vis avis his own employees" or is "tactically calculated to satisfyunion objectives elsewhere."There can be no doubt that the creation of a benefit fundto compensate employees in a bargaining unit for thediminution in unit work caused by automation serves aprimary and indeed a salutary unit purpose. What is underattack in this proceeding, however, is not the use to whichthe lighter royalties are put, but the discriminatory mannerin which the royalties are assessed. Had the contractingparties made the lighter royalty requirement applicable toall Lash/Seabee lighter cargo of the same class, withouthinging it on whether or not the cargo was handled by ILA14 The record shows, however, that no Lash/Seabee cargo emanatingfrom Panama City has been loaded on Lyke vessels at Mobile since October1, 1974, the execution date of the current MSSA-ILA contract.1' "It shall be unfair labor practice for any labor organization and anyemployer to enter into any contract or agreement, express or impliedwhereby such employer ceases or refrains or agrees to cease or refrain fromhandling, using, selling, transporting or otherwise dealing in any of theproducts of any other employer, or to cease doing business with any otherperson."labor, I would have had little hesitation in concluding thatthe clause was primary in nature in all its aspects -andthis even though the royalty requirements would have hadthe incidental effect of imposing an added financial burdenon Lash/Seabee shipping transactions at non-ILA as wellas ILA ports.But that is not the situation here. As fashioned, theroyalty clause assesses a $2-a-ton royalty on Lash/Seabeecargo loaded or unloaded at any United States port by"other than ILA labor," but at the same time exempts likecargo from assessment if loaded or unloaded by ILAmembers. The clause thus reflects on its face that it isaimed at a broader, or at least an additional, objective thansimply to provide a revenue source for an automation fundto be used to cushion the MSSA-ILA bargaining unitemployees from the adverse effects upon them of theinnovative Lash/Seabee system of cargo handling.The distinction which the clause draws between exemptand nonexempt lighter cargo is grounded solely on ILAunion considerations that bear no relationship to lost workopportunities in the MSSA-ILA bargaining unit attribut-able to the Lash/Seabee system of cargo handling. Thus,for example, no royalties are payable under that clause oncargo that has been loaded on a Lash/Seabee lighter at anILA port, say Memphis, even though it may have been thepractice prior to the advent of Lash/Seabee shipping totransport the same type of cargo by rail from Memphis tothe Port of Mobile, there to be loaded aboard a vessel inbreak bulk form. On the other hand, Lash/Seabee cargoemanating from Panama City, a non-ILA port, is subjectedto a tonnage assessment at Mobile, even though, as therecord shows, Panama City export cargo prior to theadvent of Lash/Seabee shipping was not moved throughthe Port of Mobile but was shipped directly in convention-al vessels calling at that Port. In the case of cargoemanating from Panama City, the use of Lash/Seabeeshipping actually adds to, rather than subtracts from, theamount of work available for longshoremen at Mobile.The royalty requirement constitutes in practical effect afinancial penalty that is imposed on MSSA employer-members as a condition to their utilizing the services of(doing business with) non-ILA stevedoring companies toload or unload Lash/Seabee lighters.is The penalty isrelated to work (i.e., the loading and unloading of lighters)performed at ports that are outside the geographical area ofthe MSSA-ILA bargaining unit, including ports such asPanama City where work of the same kind has traditionallybeen performed by "other than ILA labor." As a practicalmatter, the penalty can be avoided only by refraining fromsending lighters to non-ILA ports or by transferring to ILAstevedoring companies work that would otherwise go tostevedoring companies employing "other than ILA labor."Although the financial penalty may also be avoided by16 National Woodwork Manufacturers Association v. N.LR.B., 386 U.S.612 (C.A. 7, 1967).'? See, e.g., N. L RB. v. Denver Building & Construction Trades Council, etal., 341 U.S. 675, 688-689 (1951); Local 636 of the United Association ofJourneymen and Apprentices of the Plumbing & Pipefitting Industry of theUnited States and Canada, A FL-CIO [Detroit Edison Co.] v. N.L R. B., 278F.2d 858, 865 (C.A.D.C., 1960).is The lighter royalty requirement is referred to in the complaint as a"penalty" and was also so characterized by Chittenden in his testimony.177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving the lighter cargo "rehandled by ILA longshorelabor ...before putting it aboard ship" the exercise ofthat option, it would seem, is an unlikely one, not onlybecause of the added costs involved, but also because suchrehandling would defeat the purposes that Lash/Seabeeshipping is designed to achieve. That option, moreover,also involves union-related disparate treatment in thenature of a penalty, as no rehandling is required wherelighters are loaded by ILA labor at other ports.It is clear under applicable Board precedents that neitherthe discriminatory lighter royalty requirement nor thepermitted rehandling option can be justified as having aunit work preservation or recapture objective. This is so,even apart from the "union signatory" character of theseprovisions, if for no reason other than that these provisions,in their application, extend to lighter cargo loaded at portssuch as the Port of Panama City where work of the samekind has traditionally been performed by non-ILA labor.See International Longshoremen's Association (ConsolidatedExpress Inc. and Twin Express Inc.), 221 NLRB 956 (1975),enfd. 537 F.2d 706 (C.A. 2, 1976), cert. denied 97 S.Ct. 740(1977). International Longshoremen's Association Local 1248(U.S. Naval Supply Center), 195 NLRB 273 (1972).Nor can the lighter royalty clause be regarded as a valid"union standards" provision, as MSSA suggests in its brief,citing International Union, United Mine Workers of Americaand Bituminous Coal Operators Association (Dixie MiningCompany), 188 NLRB 753 (1971). The contractual distinc-tion the clause draws between assessable and nonassessa-ble Lash/Seabee cargo is based strictly on union consider-ations thus making the royalty requirement applicable evenwhere a non-ILA stevedore meets ILA standards.'9More-over, even apart from that consideration, the lighter royaltyclause cannot qualify as a valid "union standards" clauseunder the Dixie Mining Company rationale. As appearsfrom that decision, the theoretical basis for finding a "workstandards" clause primary in nature is that it serves toprotect and preserve work for employees in the bargainingunit by removing from the contracting employer theeconomic incentive to have unit work subcontractedoutside the bargaining to be performed under substandardconditions at less cost, thereby jeopardizing the job securityand potentially the labor standards of the employees in theprimary bargaining unit. (Dixie Mining Company, supra at754). That rationale presupposes (I) that the work beingprotected by the "union standards" clause is bargainingunit work, and (2) that the subcontracting of such bargain-ing unit work is not otherwise prohibited by the collective-bargaining agreement. That postulate is inapplicable herein both respects. The work to which the lighter royaltyrequirement applies is not subcontracted unit work, but iswork that is customarily performed -and at ports such asPanama City has traditionally been performed -in workunits other than the MSSA-ILA bargaining unit. Further,the MSSA-ILA contract, in its article dealing with19 For purposes of decision in this case, I find it unnecessary to pass onthe General Counsel's contention that the labor standards of' the PanamaCity stevedoring companies are such as to meet substantially the laborstandards established by the MSSA-ILA contract. As found above, the wageand fringe benefits provided for in the A.L.A. contract at Panama City, arethe same as those in the MSSA-ILA contract except for the omission of aguaranteed annual income provision. It is clear that even if that distinctionLash/Seabee shipping, contains a section expressly prohi-biting the subcontracting of unit work to anyone other thana signatory to the contract.20The prohibition against subcontracting in the MSSA-ILA contract points up that the discriminatory lighterroyalty clause was not needed to protect the work orstandards of the employees in the bargaining unit coveredby that contract.The discriminatory lighter royalty clause can havemeaning as a standards or work-protection provision onlyif viewed as having been designed to protect ILA interestsin ports outside the perimeters of the MSSA-ILA bargain-ing unit to which lighters of a Lash or Seabee mother vesselcalling at Mobile might be sent for the loading orunloading of cargo. But this would not qualify it as a validunion standard or work-preservation provision underapplicable Board principles. A contractual provision that isdesigned to preserve or protect work or standards for unionmembers outside the immediate bargaining unit covered bythe contract is deemed by the Board to exceed thelegitimate interests of unit employees vis a vis their ownemployers and to have an unlawful secondary objective.See International Union, United Mine Workers of America(Dixie Mining Company), 165 NLRB 467, 468 (1967); LocalUnion No. 282, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (D. Fortunato, Inc.), 197 NLRB 673, 675, fn. 10,677 (1972).Bearing in mind that the loading and unloading of cargoon lighters involves work performed outside the perimetersof the MSSA-ILA bargaining unit, and that the employeesin that unit have themselves nothing to gain by exemptinglighter cargo loaded by ILA members at other ports fromthe application of the royalty requirement, the conclusionappears to me inescapable that the lighter royalty clause'sdiscriminatory treatment of Lash/Seabee lighter cargo forpurposes of assessment is designed to further ILA institu-tional interests rather than the specific interests of theemployees in the MSSA-ILA bargaining unit vis a vis theirown employers. Chittenden's testimony, quoted at somelength above, serves to confirm that the discriminatorytreatment was motivated by such institutional consider-ations. The law is well settled that where an object of acontractual clause challenged under Section 8(e) is to aidunion members generally rather than the members of theimmediate bargaining unit covered by the contract, theobject is of an unlawful secondary nature. See, e.g.,National Maritime Union of America, AFL-CIO (CommerceTankers Corp.), 196 NLRB 1100, 1101, (1972) enfd. 486F.2d 907 (C.A. 2, 1973). Meat and Highway Drivers, etc.[Wilson Co.] v. N.LR.B., 335 F.2d 709, 717 (C.A.D.C.,1964). On the record in this case, I am satisfied and findthat the lighter royalty clause's distinction for purposes ofassessment between ILA- and non-ILA loaded lighterwere eliminated the lighter royalty provision would be applicable to PanamaCity lighter cargo.20 "The employer agrees that it will not directly perform work done on awaterway facility or contract out such work which historically has beendone and is currently performed by employees covered by this Agreementunless such work on such waterfront facility is performed by employeescovered by this agreement."178 INTERNATIONAL LONGSHOREMEN'S, LOCAL 1410cargo is an unlawful "union signatory" provision directedat a secondary objective.That brings me, then, to the question of whether thechallenged contractual provision meets the "cease-doing-business" requirement of Section 8(e). There is nothing inthe clause itself or in the record evidence to show acommitment by the employer parties to the MSSA-ILAcontract to refrain from sending Lash/Seabee lighters tonon-ILA ports such as Panama City, or to refrain fromhaving such lighters loaded or unloaded by non-ILA labor.It is also noted that the record evidence -which in thisrespect was addressed only to the situation at Panama City-shows that, to date, the lighter royalty provision in theMSSA-ILA contract has not led to any actual cessation ofbusiness relations between Lash/Seabee common carriersand shippers at the Port of Panama City, or between suchcarriers and non-ILA stevedoring companies at that Port.Notwithstanding the foregoing facts, I am satisfied thatunder enunciated Board standards the statutory "cease-doing-business" test must be found to have been met in thiscase.It is now well established that the "cease-doing-business"language in Sections 8(b)(4XB) and 8(e) of the Act is not tobe literally read as requiring the total cancellation of abusiness relationship. N.LR.B. v. Operating EngineersLocal 825 [Burns and Roe, Inc.], 400 U.S. 297 (1971). TheBoard has made it clear in its decisions that where conductor a contractual provision is aimed at an unlawfulsecondary objective, the "cease doing business" require-ment of those sections is sufficiently satisfied if the conductor contractual provision has the purpose or effect ofinterfering with normal business relationships.Raymond O. Lewis, et al., 148 NLRB 249 (1964), is a casein point. There the Board found violative of Section 8(e) acontractual provision that permitted mine operators whowere signatories to a collective-bargaining contract topurchase coal from nonsignatory mine operators, butrequired the signatory operators to pay into the union'swelfare and retirement fund a royalty of 80 cents per tonon coal so purchased. A like royalty was not assessed,however, on coal purchased from mine operators who weresignatories to the contract. The Board found in that casethat the contractual provision fell within the statutory"cease-doing-business" intendment of Section 8(e) becausethe clause, while granting contracting employers the rightto do business with noncontracting employers, "imposed asubstantial penalty on the exercise of that right." 21Brotherhood of Teamsters, Local 85, et al. (SouthernPacific Transportation Company), 199 NLRB 212 (1972), isalso apposite here. There, two trucking companies (PMTand Trail) together with their respective railroad parentcompanies provided "piggyback" service for customers inwhich no loading or unloading of the trailers was includedas part of the service furnished or payable under theapplicable tariffs. PMT and Trail, as members of amultiemployer trucking association, were parties to a21 Following court remand and a further heanng, the Board reversed itsDecision in the cited case and found -for reasons which have been shownabove to be inapplicable to the case at hand -that the contractualprovision was intended to, and did, constitute a valid "union standards"provision. Dixie Mining Co.. 188 NLRB 753, supra. The reversal, however,does not detract from the force of the Board's earlier decision as a precedentcollective-bargaining contract with Local 85 which prohi-bited employees of any company not a party to theagreement from loading or unloading trailers. Pursuant tothe collective-bargaining contract, Local 85 demanded thatPMT and Trail use its members to load and unload thetrailers where the shipper or consignee did not haveemployees covered by its collective-bargaining contract, orin lieu thereof, make "runaround" payments as compensa-tion for the loss of work opportunities for its members.PMT refused to instruct its employees to load or unloadthe trailers unless the shipper so requested, but did agree topay "runaround" claims of 4 hours' wages per trailer. Trailcomplied with the agreement and paid its employees forstaying with the trailers and offering to assist in the loadingand unloading. No compliance with the agreement wassought, however, where the shippers or consignees wereunder contract with Local 85 or other Teamsters locals,even though those contracts covered other bargainingunits. The Board found that the agreement as enforced wasan "unlawful signatory contract." In discussing the statuto-ry "cease-doing-business" requirement, it stated (199NLRB at 215):To establish a violation of the "cease doing business"provision it need not be shown that a cessation ofbusiness has occurred or is inevitable, it is enough toshow that the agreement offers the alternative of acessation of business or of adopting other injuriouscourses of action. .... An agreement which presentsneutral employers with such options gives them "noreal choice".... Here, it is obvious that ... thepayment of runaround claims, and the payment ofwages to employees for performing unwanted workwere injurious alternatives to a cessation of businesswith nonsignatory shippers and consignees ...andgave PMT and Trail no real choice.22As found above, the lighter royalty requirement in theMSSA-ILA contract restricts the right of Lash/Seabeecarriers bound by that contract to do business in a normalmanner with non-ILA stevedores or with shippers usingnon-ILA ports, by conditioning the exercise of that right onthe payment of a penalty. The alternative so offered -cessation of business or payment of a penalty -satisfies, Ifind, the "cease-doing-business" requirement of Section8(e) under the broad construction that has been given thatstatutory requirement by the Board.The penalty that is imposed, it must further be observed,is inherently such as to have a deterrent effect on the doingof business at non-ILA ports. The penalty, amounting to$1,000 per lighter load of cargo (500 tons x $2) addssubstantially to the basic shipping costs of Lash/Seabeelighter cargo loaded or unloaded at such ports. The addedcosts impose an obvious financial trade restraint on the useof non-ILA ports for the loading or unloading ofLash/Seabee lighter cargo. This is so whether the financialon the "cease-doing-business" question now under specific considerationhere. This is so because the finding of a valid "union standards" provisionassumes a "cease-doing-business" objective. though one that is not unlawfulunder Sec. 8(e) because of its pnmary nature.22 Footnotes and citations omitted.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDburden of the penalty is absorbed by the Lash/Seabeeshipping carrier or is passed along by them in theirshipping charges to shippers using non-ILA ports. Ifabsorbed by the shipping carrier, the uncompensated extraexpense of doing business at a non-ILA port generateseconomic pressure tending to deter the use by the carrier ofthat port. If the cost of the penalty is passed along to theshipper, the financial restraint is not eliminated, thedeterrent economic pressure not to do business at the non-ILA port is simply transferred from the carrier to theshipper. The fact the penalty has not, to date, resulted inany actual cessation of business, so far as this recordshows, is not of controlling significance. It is enough thatits inherently deterrent character is such that it mayforseeably have that effect under certain circumstances.It is of no exculpatory significance that MSSA and itsemployer-members have voluntarily agreed to the penaltyprovision and are now desirous of continuing it in effect.Section 8(e) was designed specifically to preclude parties ina collective-bargaining relationship from circumventingthrough consensual arrangements the statutory policiesreflected by other provisions in the Act dealing with unionsecondary boycott action. The public policy to whichSection 8(e) gives effect is concerned not simply with theinterests of the employer party to an agreement offendingsuch statutory policies, but with the need to protect allother persons who might be affected by such an agreementfrom the secondary consequences flowing therefrom.I find no validity in Respondent's contention that thelegality of the lighter royalty clause should be upheldbecause it constitutes an agreed-upon quid pro quo forRespondent's noninterference with the handling at the Portof Mobile of cargo loaded at other ports on Lash/Seabeelighters. The fact that a quid pro quo is granted for acontractual provision interdicted by Section 8(e) is in itselfno reason for exempting it from the reach of that section.The asserted quid pro quo might have been of controllingsignificance in determining whether the challenged provi-sion was primary or secondary in nature had it appearedthat the royalty requirement was applicable to all lightercargo handled at the Port of Mobile without regard towhether the lighters are loaded or unloaded by ILA or bynon-ILA labor. The same might have been true had itappeared that the royalty requirement, though more nar-rowly confined, was limited, again without any distinctionbased on union considerations, to lighter cargo which butfor the advent of Lash/Seabee shipping would have beenhandled in break bulk form at the Port of Mobile. But, asfound above, that is not the situation here. The vice in theclause, as herein found, is that it discriminates betweenassessable and exempt lighter cargo solely on the basis ofunion considerations that are not necessarily related to lostwork opportunities in the MSSA-ILA bargaining unit.To sum up, I have found that the lighter royaltyprovision in the MSSA-ILA 1974-77 collective-bargainingagreement subjecting to royalty assessment cargo that isloaded or discharged from Lash and/or Seabee lighters by"other than ILA labor," but exempting from like assess-ment cargo that is loaded or discharged from such lighters23 It has long been settled that the words "to enter into" contained inSec. 8(e) encompass the maintenance of or giving effect to an agreement thatis within the scope of Sec. 8(e). Dan McKinney Co.. 137 NLRB 649 (1962).by ILA longshore labor, is a "union signatory" provisiondirected at an unlawful secondary objective and constitutesin effect a "cease-doing-business" agreement within theintendment of Section 8(e) of the Act. It follows thatRespondent has violated Section 8(e) of the Act by itsconduct in maintaining and giving full force to thatagreement from October 1, 1974, until enjoined fromfurther doing so by order of the court in the 10(1) injunctionproceeding in this case.23I so conclude and find.2. The 8(b)(4Xii)(A) allegationContrary to the General Counsel's contention, I find thatthe record in this case does not support a finding of aviolation of Section 8(bX4)(ii)(A), separate and apart fromthe violation of Section 8(e) found above. Section8(b)(4)(ii)(A), to the extent here pertinent, makes it anunfair labor practice for a labor organization:To threaten, coerce, or restrain any person engaged incommerce ...where ...an object thereof is: (A)forcing or requiring any employer ... to enter into anyagreement which is prohibited by Section 8(e).Unlike Section 8(e), which prohibits voluntary agreements,Section 8(b)(4)(iiXA) requires independent proof that theemployer party was restrained and coerced. Such proof iswanting in this case. So far as appears in this record,MSSA, its employer-members, and the employers repre-sented by it, acted of their own free will in entering intotheir 1974-77 collective-bargaining agreement containingthe lighter royalty clause and in thereafter maintaining andgiving effect to that clause. Accordingly, it will be recom-mended that the complaint's 8(bX4)(ii)(A) allegation bedismissed.3. The 8(b)(4Xii)(B) allegationThe complaint alleges in substance that Respondentviolated Section 8(b)(4)(ii)(B) by threatening, coercing, andrestraining MSSA, its employer-members, and shipperssuch as Great Southern, with an object of forcing orrequiring them to cease doing business with the PortAuthority of Panama City and the Panama City stevedor-ing companies.There is nothing at all in this record to indicate thatRespondent in any way pressured MSSA or any of itsemployer-members to maintain the lighter royalty clause inforce and effect, or that it engaged in any acts of restraintor coercion against them with respect to the enforcement ofthat clause. Nor is there anything in the record to indicatethat Respondent engaged in any conduct directed againstthe shippers who are alleged in the complaint to have beenrestrained and coerced. There is no showing in this recordthat during the period covered by 'the complaint anyLash/Seabee carrier passed on to Great Southern or anyother shipper assessable royalty charges on lighter cargocoming from or destined for mother vessels at the Port ofMobile. But even if such evidence were present and thecarriers' conduct in that respect can be viewed as coercive,180 INTERNATIONAL LONGSHOREMEN'S, LOCAL 1410responsibility for that conduct cannot be attributed toRespondent. Respondent's contract with MSSA imposesthe obligation to make royalty payments solely on thestevedoring or shipping companies that are parties to thecontract. Whether the stevedoring or shipping companiesthemselves absorb the cost of the royalties or pass it on toshippers of Lash/Seabee cargo is a matter exclusivelywithin their discretion, and not one for which Respondentcan be held accountable.Apparently, it is the General Counsel's position that if acontractual provision is found violative of Section 8(e) thisautomatically establishes a violation of Section 8(b)(4)(B)by the union party to the contract. The General Counselhas cited no case to support that proposition, and I amaware of none. I find no merit in the General Counsel'sposition. The language of Section 8(b)(4)(ii)(B) is specific inrequiring proof of restraint or coercion by a union chargedwith a violation of that section. To adopt the GeneralCounsel's position would be to attribute to Congress asuperfluous purpose in enacting Section 8(e). The legisla-tive history of Section 8(e) shows, however, that Congressenacted that section because it considered that voluntaryagreements did not fall within the proscription of the othersecondary boycott provision of the Act, and thereforedeemed Section 8(e) to be required to close a loophole inthe law that otherwise would have allowed unions toaccomplish by voluntary agreement what they could notlegally accomplish through employee inducements or coer-cion.Because of the absence of evidence of restraint andcoercion, I find that the 8(b)(4)(ii)(B) allegation of thecomplaint is unsupported.24Accordingly, I shall recom-mend its dismissal.CONCLUSIONS OF LAWI. Mobile Steamship Association, Inc., its employer-members, Panama City Port Authority, and the PanamaCity stevedoring companies referred to above are personsengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By maintaining and giving full force and effect to thelighter royalty provision (rules 41 and 42, sec. (j)) containedin its collective-bargaining agreement with Mobile Steam-ship Association, Inc., entered into on or about October 1,1974, Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(e)and 2(6) and (7) of the Act.4. Respondent has not, as alleged in the complaint,engaged in unfair labor practices within the meaning ofSection 8(b)(4)(ii)(A) and (B) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(e) of the complaint, Ishall recommend the issuance of an order directing it tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.25Upon the basis of the foregoing findings and conclusionsand the entire record in the case, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER 26The Respondent, International Longshoremen's Associa-tion, Local 1410 (Longshore Division), Mobile, Alabama,its officers, agents, and successors, shall:1. Cease and desist from maintaining, giving effect to,enforcing, or reaffirming the lighter royalty provisions inrules 41 and 42, section (j), of its collective-bargainingagreement with MSSA to the extent and in the manner thatsaid provisions have been found unlawful herein, or fromentering into, maintaining, giving effect to, or enforcingany other contract or agreement, express or implied,whereby MSSA, on behalf of its employer-members oremployers represented by it, agrees to cease or refrain fromdoing business with any other person in violation ofSection 8(e) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its business office, meeting halls, and dispatchhalls copies of the attached notice marked "Appendix."27Copies of said notice, on forms provided by the RegionalDirector for Region 15, after being signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 15, inwriting, within 20 days after the date of this Decision, whatsteps Respondent has taken to comply herewith.IT S1 FURTHER RECOMMENDED that all allegations ofunfair labor practices in the complaint, except for theunfair labor practices herein found, be dismissed.24 Cf. Mishara Construction Co. v. I.B.E. W, 554 F.2d 488 (C.A. I, 1977).25 The General Counsel requests an affirmative order requiring reim-bursement to the "original payor" of money paid as royalties pursuant to thelighter royalty provision in the MSSA-ILA contract. The "original payor," Itake it, refers to the stevedoring and shipping companies who were liable forsuch payments under the contract which MSSA executed on their behalfwith Respondent. As the royalties paid by these employers were notinvoluntarily exacted from them by unlawful means but were sanctioned bythe contract to which they voluntarily agreed, I deem it inappropriate togrant the General Counsel's request. See International Union of OperatingEngineers, Local Union No. 12 (Arcco Construction Equipment Co.), 204NLRB 742, fn. 3 (1973). A similar request for reimbursement of royaltiesmade by the Charging Party is likewise denied.26 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.27 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, give effect to, enforce, orreaffirm the lighter royalty provisions set forth in rules41 and 42, section (j), of our collective-bargainingagreement with Mobile Steamship Association, Inc.WE WILL NOT enter into, maintain, give effect to, orenforce any other contract or agreement, expressed orimplied, whereby Mobile Steamship Association, Inc.,any of its employer-members, or any employer repre-sented by it, agrees to cease or refrain from doingbusiness with any other person in violation of Section8(e) of the National Labor Relations Act, as amended.INTERNATIONALLONGSHOREMEN'SASSOCIATION, LOCAL 1410(LONGSHORE DIVISION)182